Title: From George Washington to Colonel Goose Van Schaick, 27 April 1780
From: Washington, George
To: Van Schaick, Goose


          
            Sir
            Head Quarters Morris Town 27th April 1780
          
          I am sorry to find by yours of the 15th that Indian Ravages have again began upon your frontiers, but as the Congress have authorised the State to take 800 Militia into Continental pay, I am in hopes their incursions will be checked—I shall direct an additional quantity of powder and Lead to be sent up to the Magazine at Albany. I am &.
          
            P.S. The Maryland and Delaware Lines having marched to the southward you will be pleased to send all the Men belonging them, who are fit to remove, down to Fishkill, from whence I shall give orders to have them brought forward.
          
        